USDC IN/ND case 3:19-cv-01097-PPS-MGG document 71 filed 11/10/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DONALD J. STANLEY,

               Plaintiff,

                      v.                             CAUSE NO. 3:19CV1097-PPS/MGG

 WARDEN,

               Defendant.

                                 OPINION AND ORDER

       Donald J. Stanley, an inmate at Westville Correctional Facility, filed a fifth

motion for preliminary injunction seeking enough soap to clean his CPAP machine and

meet his basic hygiene needs. A telephonic status conference was held today to discuss

this motion. At that conference, counsel for the Warden indicated that he has provided

Stanley with additional soap to clean his CPAP machine and that Stanley will continue

to receive additional soap so long as he qualifies for an indigent hygiene kit. Stanley

confirmed that he received additional soap, and if he will continue to receive additional

soap with indigent kits, this resolves his motion.

       ACCORDINGLY, the motion to deny Stanley’s fifth motion for preliminary

injunction as moot (ECF 64) is GRANTED, and the fifth motion for preliminary

injunction (ECF 50) is DENIED AS MOOT.

       SO ORDERED on November 10, 2020.

                                                   /s/ Philip P. Simon
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT
